PER CURIAM.
We do not think that the transaction involved in this ease amounted to a transportation of intoxicating liquor within the meaning and intent of the National Prohibition Act (27 USCA). Hill v. State, 96 Tex. Cr. R. 165, 256 S. W. 921; Warren v. State, 94 Tex. Cr. R. 243, 250 S. W. 429; Locke v. City of Ft. Smith, 155 Ark. 158, 244 S. W. 11; 33 C. J. 582; Thorpe on Prohibition ■218.' There was error, therefore, in the charge of the learned trial judge, and the defendant is entitled to a new trial.
Reversed.